Citation Nr: 0834231	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  05-41 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than July 14, 1978, 
for the grant of entitlement to Dependency and Indemnity 
Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The veteran had active military service from September 1940 
to December 1963.  He died in July 1970.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


FINDINGS OF FACT

1.  The veteran died in July 1970.

2.  An October 1972 Board decision denied entitlement to DIC 
benefits.

3.  Following the October 1972 Board decision, a claim, 
formal or informal, to reopen the issue of entitlement to DIC 
benefits was not received from the appellant or any 
representative until April 11, 1979.  

4.  Entitlement to DIC benefits was granted in a May 2004 
rating decision, based on the receipt of postservice 
evidence.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
July 14, 1978, for the grant of entitlement to DIC benefits 
have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, and prior to the rating decision from 
which this appeal originates, VA provided the appellant with 
the notice contemplated by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in connection with her claim for DIC 
benefits in an August 2002 correspondence.  That 
communication did not address the information and evidence 
necessary to substantiate the effective date to be assigned 
in the event her claim was successful.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
nevertheless points out that once that claim was 
substantiated through the grant of service connection for the 
cause of the veteran's death in May 2004 and she was assigned 
an effective date for that grant, VA had no further notice 
obligations under 38 U.S.C.A. § 5103(a) with respect to the 
appellant's disagreement with the effective date assigned.  
The record reflects that the appellant did receive the notice 
to which she is entitled under 38 U.S.C.A. §§ 5103A and 7105.  
See Dingess/Hartman, 19 Vet. App. at 490-91; 73 Fed. Reg. 
23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(3)).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent records from all relevant sources 
identified by her, and for which she authorized VA to 
request, were obtained by the RO or provided by the appellant 
herself.  38 U.S.C.A. § 5103A.  The Board points out that the 
appellant in this case is not challenging an October 1972 
Board decision which represents an impediment to an effective 
date earlier than that date.  Nor does she allege that she 
filed a claim to reopen prior to July 1978.  There simply is 
no outstanding information or evidence identified by the 
appellant, or evident from the record.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the appellant will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The veteran died in July 1970 from undifferentiated 
metastatic carcinoma of the lungs, pleura and scalp.

In August 1970, the appellant filed a VA Form 21-534 seeking 
service connection for the cause of the veteran's death 
(i.e., DIC benefits).  A September 1970 rating decision 
denied her claim, and the appellant appealed the rating 
action to the Board.  In an October 20, 1972 decision, the 
Board denied service connection for the cause of the 
veteran's death.  Notice of the decision was sent to her last 
address of record.

Following the October 1972 Board decision, no further 
communication was received from the appellant or any 
representative until January 18, 1979, when she filed a claim 
for pension benefits on behalf of her son; she did not 
suggest that she was seeking entitlement to DIC benefits.  On 
April 11, 1979, her representative specifically requested 
reopening of her claim for DIC benefits.  The Board notes 
that on July 14, 1978 (the date ultimately assigned by the RO 
as the date of the reopened claim), the veteran's daughter 
filed a VA Form 21-534. 

The record shows that the RO and the appellant thereafter 
corresponded over pension benefits, but the RO did not act on 
the April 1979 claim until after the appellant filed a VA 
Form 21-534 in August 2002.  The Board notes that a VA Form 
21-534 she filed in March 1986 was treated by VA as a claim 
for death pension benefits only.

In a May 2004 rating decision, the RO granted service 
connection for the cause of the veteran's death, effective 
April 11, 1979.  The RO reopened and granted based on 
additional post-service medical evidence submitted by the 
appellant.  During the course of instant appeal, the RO 
corrected the effective date in January 2006 to July 14, 1978 
based on a reopened claim purportedly received on that date. 

In support of her claim for an earlier effective date, the 
appellant maintains that the September 1970 rating decision 
contained clear and unmistakable error (CUE) in denying 
service connection for the cause of the veteran's death, and 
that the effective date of her claim therefore should accord 
with the date she filed her first VA Form 21-534.  She does 
not contend that she filed a claim between October 1972 and 
July 14, 1978.


Analysis

The effective date for a grant of service connection on the 
basis of new and material evidence, other than service 
department records, received following a final prior 
disallowance is the date of receipt of the new claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2007).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151 (2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, the claimant's duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2007).

Service connection for the cause of the veteran's death was 
denied in an October 1972 Board decision.  The veteran's 
service treatment records were before the Board, and 
considered.  Although the appellant challenges the September 
1970 rating decision on the basis of CUE, the Board points 
out that the referenced rating decision was subsumed by the 
October 1972 Board decision, and is not subject to challenge 
on that basis.  See Donovan v. Gober, 10 Vet. App 404 (1997), 
aff'd Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998).  The 
Board points out that although it is unclear from her 
statements whether the appellant also intends to challenge 
the October 1972 Board decision on the basis of CUE, in 
September 2008, her representative clarified that she was 
only challenging the rating decision.  Nor has she or her 
representative submitted a motion to revise the October 1972 
Board decision on the basis of CUE.  See 38 C.F.R. § 20.1404 
(2007).

Following the October 1972 Board decision, the first 
communication from the appellant was received in January 
1979, at which time she filed a claim for a benefit other 
than DIC.  The first communication from her or a 
representative seeking to reopen her claim for DIC benefits 
was submitted on April 11, 1979.  No action was taken on that 
claim until the RO granted entitlement to DIC benefits in May 
2004.  The grant of entitlement was based on the receipt of 
postservice medical records.

The Board notes that the RO selected July 14, 1978 as the 
proper effective date, based on a VA Form 21-534 submitted at 
that time.  That application was filed by the veteran's 
daughter, however, and not the appellant.  The daughter did 
not purport to file the claim on the appellant's behalf, and 
there is nothing to suggest she was the appellant's 
representative.  Pertinent law and regulations do not 
contemplate substituting one claimant's application for 
another's for effective date purposes simply because one 
claimant is ultimately successful in his or her claim.

In any event, as the appellant's claim for DIC benefits was 
denied in a final October 1972 Board decision, and as a claim 
to reopen that issue was not thereafter submitted or 
otherwise on file from any person, let alone the appellant, 
until July 14, 1978, and given that the reopening and 
granting of the claim was not based on additional service 
medical records, the Board concludes that the proper 
effective date for the grant of entitlement to DIC benefits 
can not be any earlier than July 1978.  There simply is no 
communication between October 1972 and July 1978 which may 
construed as a claim to reopen the matter of entitlement to 
DIC benefits.  Accordingly, the appellant's claim for 
assignment of an effective date prior to July 14, 1978, for 
the grant of entitlement to DIC benefits is denied.


ORDER

Entitlement to an effective date earlier than July 14, 1978, 
for the grant of entitlement to DIC benefits is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


